Title: To George Washington from Lilancour, 20 February 1784
From: Lilancour-Taste (Lilancourt), Jean-Baptiste, comte de
To: Washington, George



Monsieur
Par Bordeaux a Clairac Le 20 fevrier 1784.

L’admission dans La Confraternité de Cincinnatus, des of- ficiers francais (jusqu’au Grade de Colonel) qui ont Eu Le bonheur de Contribuer au Succés des Armes Des Etats unis de

l’amérïque est trop honnorable pour eux; pour que ceux qui peuvent Etre auctorisés a y aspirer par Leurs Services, ne Les Recherchent pas avéc LEmpressement Le plus vif.
j’ai Lhonneur Monsieur, dEtre Brigadier des Armées du Roy, et j’avais celui de Commander en chef La Colonie de Saint domingue, Lorsque M. Le Cte de Grasse en 1781 Sur Les instances de Votre Excellence et celles de M. Le Cte de Rochembeau; vint au cap me demander Les Secours que LEtat des affaires vous Rendait Indispensables, et les porter au Continent.
trois cent Batimens chargés dans La Rade de cette ville plus que Susceptibles D’attirer Les forces Ennemies qu’il Laissait derriere Lui; ne me Permettaient de me démunir sans mexposer; et Rendaient ma Position dautant plus délicate que dénué D’ordres de la Cour, il fallait prendre Les Evenemens Sur moi. consultant cependant moins une timide Prudence que L’utilité de la Cause commune; je n’hëzittai pas a Lui fournir 3700 hommes dont je donnai Le Commandement a M. Le Mis de St Simon, votre Excellence est mieux Instruite que personne, Monsieur, de Lheureux Effet de cette Resolution combien elle a contribué a La gloire des Armes alliées et a la Paix honorable qui en a eté Le fruit.
tel est Monsieur, Le titre que j’ai prié M. Le cte de Rochembeau de vouloir bien Recommander a Votre Excellence, du moment que j’ai Eté Instruit de LEtablissement de La confraternité. La Reponse que j’En ai Recu jointe a La Lettre que je Lui avais Ecrit, dont jai Lhonneur de mettre Les copies Sous Ses yeux me donnent tout Lieu Desperer que Lappréciation qu’il fait de ma Conduite dans cette Circonstance critique et Le soin quil veut bien prendre de vous en Rapeller Lutilité; disposeront favorablement Votre Excellence en faveur de ma demande; et quelle voudra bien me procurer—Lhonneur que je Sollicite de Sa justice. Je suis avéc Respect Monsieur De Votre Excellence Le Tres humble et tres obeissant Serviteur

Lilancour


ozerais je Monsieur Supplier votre Excellence de vouloir bien faire parvenir a M[onsieu]rs de la Societé Generale le pacquet je prends La Liberté de mettre Sous Son couvert.

